                     Case1:20-cv-01469-DLF
                    Case  1:20-cv-01469-DLF Document
                                             Document85
                                                      94 Filed
                                                          Filed10/16/20
                                                                11/14/20 Page
                                                                          Page19
                                                                               1 of 2
                                                                                    20

19 ,,( #;FV& (.')*0 32 +')-$ <UNNPOS JO B 2JVJM 1DTJPO


                                      >86=43 <=1=4< 36<=;62= 29>;=
                                                                       GPR TIF
                                                           #(-.,(&.
                                                     AAAAAAAAAA     +' "+)/*%($
                                                                3JSTRJDT PG AAAAAAAAAA

               2QGIP ;OZKW <GXXKV 4&3& KX GQ&$                           $
                                                                         $
                                                                         $
                                                                         $
                            1>6<@E<::"D#                                 $
                                                                         $
                                V&                                               2JVJM 1DTJPO 8P& )0*(%IZ%)+-/
                                                                         $
                   4TSGQJ 9& BVYRU KX GQ&$                               $
                                                                         $
                                                                         $
                                                                         $
                           )9:9@86@E"D#                                  $

                                                    -/((*)- &) " #&0&' "#.&*)

=P/ ")9:9@86@EJD @6?9 6@8 688C9DD# 31@1 A5825@;8=7 G'P'G "E6OVWX =GRK CSPST[SF AKHKVQOSM"
                                           >LLOIKV$ C&A& ?GVP ?TQOIK
                                           ))(( >NOT 4VOZK$ A&D&
                                           DGWNOSMXTS$ 4&3& *(*+*




          1 MBWSUJT IBS CFFO GJMFE BHBJOST YPU&

         ?JTIJO *) EBYS BGTFR SFRVJDF PG TIJS SUNNPOS PO YPU #OPT DPUOTJOH TIF EBY YPU RFDFJVFE JT$ Z PR .( EBYS JG YPU
BRF TIF >OJTFE <TBTFS PR B >OJTFE <TBTFS BHFODY% PR BO PGGJDFR PR FNQMPYFF PG TIF >OJTFE <TBTFS EFSDRJCFE JO 5FE& ;& 2JV&
:& )* #B$#*$ PR #+$ Z YPU NUST SFRVF PO TIF QMBJOTJGG BO BOSWFR TP TIF BTTBDIFE DPNQMBJOT PR B NPTJPO UOEFR ;UMF )* PG
TIF 5FEFRBM ;UMFS PG 2JVJM :RPDFEURF& =IF BOSWFR PR NPTJPO NUST CF SFRVFE PO TIF QMBJOTJGG PR QMBJOTJGG[S BTTPROFY%
WIPSF OBNF BOE BEERFSS BRF/ :GOXQOS 2GSSKV
                                           DGWNOSMXTS ;G[\KVW# 3TRROXXKK LTV 3OZOQ @OMNXW GSJ CVHGS 1LLGOVW
                                           .(( )+XN AXVKKX$ =D$ AYOXK +((
                                           DGWNOSMXTS$ 43 *(((,



       6G YPU GBJM TP RFSQPOE% KUEHNFOT CY EFGBUMT WJMM CF FOTFRFE BHBJOST YPU GPR TIF RFMJFG EFNBOEFE JO TIF DPNQMBJOT&
@PU BMSP NUST GJMF YPUR BOSWFR PR NPTJPO WJTI TIF DPURT&



                                                                                    '/,*.' )% ('*3'2$ (.*2- 0+ (0524


3BTF/          10/16/2020                                                                     /s/ Erica Garmendez
                                                                                              3<;@6EFC9 A: (>9C= AC )9BFEH (>9C=
                        Case1:20-cv-01469-DLF
                       Case  1:20-cv-01469-DLF Document
                                                Document85
                                                         94 Filed
                                                             Filed10/16/20
                                                                   11/14/20 Page
                                                                             Page20
                                                                                  2 of 2
                                                                                       20

19 ,,( #;FV& (.')*$ <UNNPOS JO B 2JVJM 1DTJPO #:BHF *$

 2JVJM 1DTJPO 8P& )0*(%IZ%)+-/

                                                     +,**% *% -$,0&#$
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

                                                                                   Cara Seiberling
           =IJS SUNNPOS GPR "@6?9 A: <@8<G<8F6> 6@8 E<E>9$ <: 6@H#
                                             October 16, 2020
 WBS RFDFJVFE CY NF PO "86E9#                                          &

           " 6 QFRSPOBMMY SFRVFE TIF SUNNPOS PO TIF JOEJVJEUBM BT "B>679#
                                                                                  PO "86E9#                               0 PR

           " 6 MFGT TIF SUNNPOS BT TIF JOEJVJEUBM[S RFSJEFODF PR USUBM QMBDF PG BCPEF WJTI "@6?9#
                                                                 % B QFRSPO PG SUJTBCMF BHF BOE EJSDRFTJPO WIP RFSJEFS TIFRF%
           PO "86E9#                               % BOE NBJMFE B DPQY TP TIF JOEJVJEUBM[S MBST LOPWO BEERFSS0 PR

           " 6 SFRVFE TIF SUNNPOS PO "@6?9 A: <@8<G<8F6>#                                                                          % WIP JS
            EFSJHOBTFE CY MBW TP BDDFQT SFRVJDF PG QRPDFSS PO CFIBMG PG "@6?9 A: AC;6@<I6E<A@#
                                                                                  PO "86E9#                               0 PR

           " 6 RFTUROFE TIF SUNNPOS UOFXFDUTFE CFDBUSF                                                                                  0 PR

          X"   9TIFR "DB97<:H#&
                I served the summons via email on Mr. John Martin and Mr. David Cutler, counsel of record for Cara Seiberling, on
                November 11, 2020. Mr. Martin and Mr. Cutler agreed to accept service on Ms. Seiberling's behalf.
                                                                                                                                               &


           7Y GFFS BRF "                           GPR TRBVFM BOE "                      GPR SFRVJDFS% GPR B TPTBM PG "          (&((          &


           6 EFDMBRF UOEFR QFOBMTY PG QFRKURY TIBT TIJS JOGPRNBTJPO JS TRUF&


            November 14, 2020                                         /s/ Sonia Tabriz
 3BTF/
                                                                                              39CG9CJD D<;@6EFC9
                                                                      Sonia Tabriz, Senior Associate
                                                                      Counsel for Plaintiffs, DC Bar No. 1025020
                                                                                            1C<@E98 @6?9 6@8 E<E>9
                                                                      Arnold & Porter Kaye Scholer LLP
                                                                      601 Massachusetts Avenue, NW
                                                                      Washington, DC 20001
                                                                      Email: sonia.tabriz@arnoldporter.com / Phone: (202) 942-6574
                                                                                               39CG9CJD 688C9DD

 1EEJTJPOBM JOGPRNBTJPO RFHBREJOH BTTFNQTFE SFRVJDF% FTD/
